1
2
                                          JS−6
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
10
11 ABRAHAM J. LAWSON                           CASE NO:
                                               5:19−cv−01999−FMO−SHK
12                 Plaintiff(s),
          v.                            ORDER DISMISSING ACTION
13
     PORTFOLIO RECOVERY ASSOCIATES, LLC WITHOUT PREJUDICE
14
15
16                Defendant(s).

17
18
19        Having been advised by counsel that the above−entitled action has been settled,
20   IT IS ORDERED that the above−captioned action is hereby dismissed without costs
21   and without prejudice to the right, upon good cause shown within 45 days from the
22   filing date of this Order, to re−open the action if settlement is not consummated.
23   The court retains full jurisdiction over this action and this Order shall not prejudice
24   any party to this action.

25       IT IS SO ORDERED.
26
     DATED: December 9, 2019                      /s/ Fernando M. Olguin
27                                               Fernando M. Olguin
                                                 United States District Judge
28
